DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 26, 2022 has been entered. 

  Claims 2, 5, 12, and 19 were cancelled. Claims 26-32 were newly added. Therefore, claims 1, 3-4, 6-11, 13-18, and 20-32 remain pending in the pplication for examination, of which, claims 1, 3-4, 6-10, 13, 15-18, 20, 22-25 were amended.

			Claim Objections

Claim 32 is objected due to following informalities:
       In claim 32, line 3, the term "CP" needs to be defined.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim 32, it is unclear and ambiguous to recite “as at least one of integer times of a symbol length”.  Is this feature related to the timing reduction or to the reception gap?
 
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11, 13-15, 20-21, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in U.S. Publication No. 2017/0195920 A1, hereinafter referred to as Fan, in view of Leslie et al. in U.S. Patent No. 5,541,979, hereinafter referred to as Leslie. 


Regarding claim 1, Fan discloses a method for a first network node served by a second network node in a wireless communication system (method of relay, e.g., first network node, served by donor evolved NodeB {eNodeB}, e.g., second network node, in wireless communication system, para.3 or Fig.1), comprising:
the first network node performs a transmission to the second network node by advancing transmisssion timing of the transmission based on a second timing advance {TA} (relay transmits subframe #3 to donor eNB by advancing transmission of subframe #3 by an amount of TA2 {timing advance 2} such that subframe #3 can be received by donor eNB, para.6, lines 10-17), 
wherein the first network node is a relay node, and the second network node is a donor node or a parent node of the first network node (first network node is relay node and second network node is donor node, elements 102 and 104 in Fig.1 or steps 206-207 in Fig.2),
Fan does not disclose the second timing advance is set, with a timing reduction, to a half of Round Trip Delay between the first network node and the second network node; which is known in the art and commonly adopted in data communications field, as suggested in Leslie’s teachings as below.
Leslie, from the similar field of endeavor, teaches the second timing advance is set, with a timing reduction, to a half of Round Trip Delay between the first network node and the second network node (timing advance parameter is calculated to be be 1.25 symbols, with a time reduction of 0.75 symbol, when a propagation delay between donor cell and cell extender, e.g., half of Round Trip Delay between donor node and relay node, is 2.0 symbols, col.15, line 65 to col.16, line 32). 
 Thus, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to implement the feature of setting the second timing advance, with a timing reduction, to a half of Round Trip Delay between the first network node/ relay node and the second network node/ donor node into the method of performining a transmission by advancing transmission timing of the transmission; thus enabling synchronization, uplink/ downlink transmissions by adapting a suitable TA procedure for compensating the propagation delay -- while avoiding possible interferences incurred between two network nodes in a wireless communications system.


Regarding claim 6, Fan in view of Leslie disclose wherein at least of:
a length of the timing reduction is less than a length of one full symbol (time reduction is 0.75 symbol, see col.15, line 65 to col.16, line 32 in Leslie); or
a length of the half of Round Trip Delay comprises a length of one or more than one full symbol(s) and a length of a fractional symbol, and the length of the timing reduction is a length of one full symbol minus the length of the fractional symbol. 

Regarding claim 29, Fan in view of Leslie disclose wherein the transmission timing of the transmission is advanced based on reception timing from the second network node to the first network node (traffic module/ cell extender "advances" timing of its transmitted FDTC, with respect to FDTC  received from donor site, see col.10, lines 56-62 in Leslie)


Regarding claim 7, Fan discloses a method for a first network node served by a second network node in a wireless communication system, comprising:
the first network node performs a first transmission to the second network node by advancing transmission timing of the first transmission based on a first timing advance, wherein the first transmission is performed before the first node acts as a relay node (traffic module/ cell  extender transmits its FDTC by advancing timing, e.g., first TA, see col.10, lines 56-61 in Leslie);  and
the first network node performs a second transmission to the second network node by advancing transmission timing of the second transmission based on a second timing advance (scanning module/ cell extender transmits message to donor site by advancing its timing, see col.16, lines 17-32 in Leslie);
wherein the second network node is a donor node or a parent node of the first network node when the first network node acts as a relay node (second network node is donor node and first network node is relay node and, see elements 104 and 102 in Fig.1 or steps 206-207 in Fig.2 in Fan). 
Fan does not disclose the second timing advance is set, with a timing reduction, to a half of Round Trip Delay between the first network node and the second network node; which is known in the art and commonly adopted in data communications field, as suggested in Leslie’s teachings as below.
Leslie, from the similar field of endeavor, teaches the second timing advance is set, with a timing reduction, to a half of Round Trip Delay between the first network node and the second network node (timing advance parameter is calculated to be be 1.25 symbols, with a time reduction of 0.75 symbol, when a propagation delay between donor cell and cell extender, e.g., half of Round Trip Delay between donor node and relay node, is 2.0 symbols, col.15, line 65 to col.16, line 32). 
 Thus, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to implement the feature of setting the second timing advance, with a timing reduction, to a half of Round Trip Delay between the first network node/ relay node and the second network node/ donor node into the method of performining a transmission by advancing transmission timing of the transmission; thus enabling synchronization, uplink/ downlink transmissions by adapting a suitable TA procedure for compensating the propagation delay -- while avoiding possible interferences incurred between two network nodes in a wireless communications system.


Regarding claim 11, Fan in view of Leslie disclose the first timing advance is indicated by a second network node ({first} TA command from donor eNB, see para.11, lines 1013 in Fan), or the second timing advance is indicated by the second network node ({second} TA command from donor eNB, see para.6, lines 13-17 in Fan).


Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 6.


Regarding claim 14, Fan in view of Leslie disclose wherein the first network node acts as a relay node means that the first node receives or activates relay-related configuration or means that the first network node activates relay-related functionality (relay node receives subframe #0 and transmits subframe #1 to UE, [see para.62 in Fan] or steps A, B, C, D in Fig.6 in Leslie).


Regarding claim 30, Fan in view of Leslie disclose:
wherein the transmission timing of the first transmission is advanced based on reception timing from the second network node to the first network node (traffic module/ cell extender transmits its FDTC, e.g., first transmission, by advancing timing, with respect to FDTC  received from donor site, see col.10, lines 56-62 in Leslie), or
wherein the transmission timing of the second transmission is advanced based on reception timing from the second network node to the first network node (transmitting message, e.g., second transmission, to donor site by advancing its timing, [see col.16, lines 17-32 in Leslie] with respect to FDTC  received from donor site, [see col.10, lines 56-62 in Leslie]). 

Regarding claim 15, claim 15 is rejected for substantially reason as applied to claim 7, except that claim 15 is recited from the second network node’s perspective (donor eNB’s, see element 104 of Fig.1 in Fan).


Regarding claims 20-21, claims 20-21 are rejected for substantially same reason as applied to claims 13-14, except that claims 20-21 are from the perspective of the second network node.


Regarding claim 31, Fan in view of Leslie diclose wherein the first timing advance is utilized for advancing transmission timing of a first transmission, from the first network node to the second network node (advancing timing when traffic module/ cell extender transmits its FDTC to donor site, see col.10, lines 56-61 in Leslie) based on reception timing from the second network node to the first network node [with respect to FDTC  received from donor site, see col.10, lines 56-62 in Leslie), or
  wherein the second timing advance is utilized for advancing transmission timing of a second transmission from the first network node to the second network node (advancing its timing when scanning module/ cell extender transmits message, e.g., second transmission, to donor site, see col.16, lines 17-32 in Leslie) based on reception timing from the second network node to the first network node (with respect to FDTC  received from donor site, [see col.10, lines 56-62 in Leslie).


Claims 3-4, 8-10, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Leslie, as applied to claims 1, 7, and 15 above, respectively, and further in view of Kim et al. in U.S. Publication No. 2014/0029508 A1, hereinafter referred to as Kim. 


Regarding claim 3, Fan in view of Leslie do not disclose wherein the half of Round Trip Delay between the first network node and the second network node comprises transmission delay between the first network node and the second network node; which is known in the art and commonly adopted in data communications field, as suggested in Kim’s teachings as below.
Kim, from the similar field of endeavor, teaches the transmission delay between the first network node and the second network node means a half of Round Trip Delay between the first network node and the second network node (propagation delay time between eNB and RN is RTD {eNB-RS} /2, para.124).
Thus, it is obvious to one of ordinary skill in the art to measure the transmission delay between two nodes by dividing the round trip ticket into half; thus facilitating the determination of TA for transmission. 


Regarding claim 4, Fan in view of Leslie and Kim disclose wherein the transmission delay comprises at least of a transmission or propagation delay from the first network node to the second network node, or a transmission or propagation delay from the second network node to the first network node (
propagation delay 918d of 2.0 symbols from donor site to cell extender, or from cell extender to donor site, see col.16, lines 7-10 in Leslie), or an average of (i) the transmission or propagation delay from the second network node to the first network node and (ii) the transmission or propagation delay from the first network node to the second network node. 


Regarding claim 22, Fan in view of Leslie disclose wherein the first network node receives a signaling, from the second network node, to indicate a first timing advance (receiving {first} TA command from donor eNB, see para.11, lines 1013 in Fan).
Fan in view of Leslie do not disclose the first timing advance comprises the Round Trip Delay; which is known in the art and commonly adopted in data communications field, as suggested in Kim’s teachings as below.
Kim, from the similar field of endeavor, teaches  the first timing advance comprises the Round Trip Delay (B-UL Tx subframe and B-DL Rx subframe of RN may be placed with a difference by RTD.sub.eNB-RS, para.125).
Therefore, it would be obvious to one of ordinary skill in the art to calculate such TA by taking into account a roud trip dealy {RTD}; thus resolving the problem with alignment between two devices in a wireless communications system. 


Regarding claim 8, Fan in view of Leslie do not disclose wherein the half of the first timing advance comprises a transmission delay between the first network node; which is known in the art and commonly adopted in data communications field, as suggested in Kim’s teachings as below.
Kim, from the similar field of endeavor, teaches the transmission delay between the first network node and the second network node means a half of the first timing advance (B-UL Tx subframe and B-DL Rx subframe of RN may be placed with a difference by RTD.sub.eNB-RS, para.125).
Therefore, it would be obvious to one of ordinary skill in the art to calculate such TA by taking into account a roud trip dealy {RTD}; thus resolving the problem with alignment between two devices in a wireless communications system. 

Regarding claims 9-10, claims 9-10 are rejected for substantially same reason as applied to claims 3-4.


Regarding claims 16-18, claims 16-18 are rejected for substantially same reason as applied to claims 8-10, except that claims 16-18 are from the perspective of the second network node.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Leslie, as applied to claims 1, 7, and 15 above, respectively, and further in view of Patel et al. in U.S. Publication No. 2017/0150523 A1, hereinafter referred to as Patel. 


	Regarding claim 23, Fan in view of Leslie do not disclose wherein at least one of: the second timing advance induces the reception of the transmission by the second network node with a reception gap to TTI boundary in the second network node; or the reception gap is the value of the half of the Round Trip Delay plus a value of the timing reduction; which is known in the art and commonly adopted in data communications field, as suggested in Patel’s teachings as below.
	Patel, from the similar field of endeavor, teaches the {second} timing advance induces the reception of the transmission by the second network node with a reception gap to TTI boundary in the second network node (timing advance indicator used to indicate access point receive PRACH signaling at a modified start time with respect to a subframe boundary, para.50).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to induce the reception of the transmission by the second network node with a reception gap to TTI boundary in the second network node; thus enhancing the receiver alignment purpose in receiving data.


	Regarding claim 24, Fan in view of Leslie do not disclose wherein at least one of: the first timing advance induces the reception of the first transmssion by the second network node to align to TTI (Transmission Time Interval) boundary in the second node; the second timing advance induces the second transmission by the second network node with a reception gap to TTI boundary in the second network node; or the reception gap is the value of the half of the Round Trip Delay plus a value of the timing reduction; which are known in the art and commonly adopted in data communications field, as suggested in Patel’s teachings as below.
	Patel, from the similar field of endeavor, teaches the {second} timing advance induces the reception of the transmission by the second network node with a reception gap to TTI boundary in the second network node (timing advance indicator used to indicate access point receive PRACH signaling at a modified start time with respect to a subframe boundary, para.50).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to induce the reception of the second transmission by the second network node with a reception gap to TTI boundary in the second network node; thus enhancing the receiver alignment purpose in receiving data.

  
Regarding claim 25, claim 25 is rejected for substantially reason as applied to claim 23, except that claim 25 is recited from the second network node’s perspective (donor eNB’s, see element 104 of Fig.1 in Fan).


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Leslie, as applied to claims 1, 7, and 15 above, respectively, and further in view of Futaki et al. in U.S. Patent No. RE47,721 E, hereinafter referred to as Futaki. 


Regarding claim 26, Fan in view of Leslie do not disclose wherein the timing reduction reduces a value of the half of Round Trip Delay (time reduction of 0.75 symbol reduces a propagation delay of 2 symbols between donor cell and cell extender, e.g., half of Round Trip Delay col.15, line 65 to col.16, line 32). 
Fan in view of Leslie do not disclose such timing reduction induces a reception of the transmission by the second network node start within a CP (Cyclic Prefix) region; which is known in the art and commonly adopted in data communications field, as suggested in Futaki’s teachings as below.
Futaki, from the similar field of endeavor, teaches a reception of the transmission by the second network node starts within a CP (Cyclic Prefix) region when the timing reduction reduces a value of the transmission delay (receiving timing of uplink signals from each of a plurality of mobile stations that falls within a guard interval called a "cyclic prefix, [col.1, lines 40-44] wherein transmit timing is adjusted based on  TA received [col.1, lines 60-65]).
Thus, it would be obvious to one of ordinary skill in the at to reduce timing for the second transmission by the second node starts within a CP region; thus eliminating interference between the donor node and the relay node.


Regarding claim 27, claim 27 is rejected for substantially same reason as applied to claim 26.

Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 26, except that claim 28 is recited from the second network node.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Leslie and Patel, as applied to claim 23 above, and further in view of Kobayashi in U.S. Publication No. 2009/0190510 A1, hereinafter referred to as Kobayashi. 


Regarding claim 32, Fan in view of Leslie and Patel do not disclose wherein the timing reduction induces the reception gap as at least one of integer times of a symbol length or integer times of both the symbol length and a CP length; which is known in the art and commonly adopted in data reception involving a gap period, as suggested in Kobayachi’s teachings as below.
Kobayashi, from the similar field of endeavor, teaches the reception gap as at least one of integer times of a symbol length or integer times of both the symbol length and a CP length (gap period comprises a pluraliy of symbol periods, para.87);
	Thus, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to reduce timing, which induces the reception gap as at least one of integer times of a symbol length; thus allowing reception of data via proper alignment. 

	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465